Citation Nr: 0403688	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-14 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for ankylosis of the 
right ankle, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from September 1949 
to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  

In November 2002, the veteran stated, "due to further 
complications, he was requesting that his claim for 
disability be re-evaluated for his right leg/foot."  In the 
September 2003 written brief presentation the veteran 
contends that his service-connected disability has increased 
in severity and warrants an evaluation in excess of the 20 
percent currently assigned.  The veteran argues that the May 
2002 VA examination was "inadequate for rating purposes 
because it did not include a review of the veteran's c-
file."  In addition, the veteran argues that that VA 
examination did not "contain a medical opinion on whether 
pain or weakness could limit functional ability" as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's last VA examination was conducted in May 2002.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Under 
these circumstances, the veteran should be afforded a VA 
examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board must also address the Veteran's Claims Assistance 
Act of 2000 (VCAA) that became law in November 2000.  The 
VCAA provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir 2003).

A review of the claims file reveals that the veteran has not 
been fully notified of the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
evidence not previously provided to VA 
which is necessary to substantiate the 
claim on appeal and whether VA or the 
veteran is expected to obtain any such 
evidence (Quartuccio).  

2.   The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his service-connected 
right ankle disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should describe any functional 
limitation due to pain, including whether 
additional functional limitation is 
likely to result on use or during flare-
ups.  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



